UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2015 Date of reporting period:August 31, 2015 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments August 31, 2015 (Unaudited) Shares COMMON STOCKS - 18.52% Value Building Material and Garden Equipment - 3.03% Lowe's Cos., Inc. $ Furniture and Related Product Manufacturing - 2.43% Leggett & Platt, Inc. General Merchandise Stores - 7.00% Costco Wholesale Corp. Target Corp. Professional, Scientific, and Technical Services - 3.76% Insperity, Inc. Real Estate - 0.97% VEREIT, Inc. Support Activities for Transportation - 1.33% C.H. Robinson Worldwide, Inc. TOTAL COMMON STOCKS (Cost $11,706,508) EXCHANGE-TRADED FUNDS - 14.00% iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corp. Bond ETF Vanguard Intermediate-Term Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $8,410,786) Principal Amount CORPORATE BONDS - 16.34% Advertising Agencies - 0.89% Omnicom Group, Inc. $ 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.64% Lockheed Martin Corp. 4.25%, 11/15/2019 Agencies, Brokerages, & Other Insurance Related Activities - 0.24% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.24% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Chemical Manufacturing - 0.81% DowChemCo. 4.25%, 11/15/2020 Credit Intermediation and Related Activities - 0.10% JPMorgan Chase & Co. 2.60%, 1/15/2016 Depository Credit Intermediation - 2.08% Citigroup, Inc. 6.125%, 11/21/2017 JPMorgan Chase & Co. 4.50%, 1/24/2022 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.25% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers and Related Activities - 1.02% Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.18% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.81% Kennametal, Inc. 2.65%, 11/1/2019 Medical and Diagnostic Laboratories - 0.29% Laboratory Corp. of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.16% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.43% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.89% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.33% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.28% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Non-Metallic Mineral Mining and Quarrying - 0.93% Potash Corp. of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 1.14% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 1.10% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 0.65% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.10% Symantec Corporation 2.75%, 6/15/2017 Traveler Accommodation - 0.53% Marriott International, Inc. 3.250%, 9/15/2022 Utilities - 0.25% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $9,838,219) U.S. TREASURY NOTES - 6.65% 0.625%, 4/30/2018 1.625%, 12/31/2019 TOTAL U.S. TREASURY NOTES (Cost $3,980,571) Shares SHORT-TERM INVESTMENTS - 45.23% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $27,165,251) TOTAL INVESTMENTS IN SECURITIES (Cost $61,101,335) - 100.74% Liabilities in Excess of Other Assets - (0.74)% ) NET ASSETS - 100.00% $ ETF Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of August 31, 2015. WBI Absolute Return Balanced Plus Fund Schedule of Investments August 31, 2015 (Unaudited) Shares COMMON STOCKS - 15.84% Value Accommodation - 0.79% Vail Resorts, Inc. $ Administrative and Support Services - 1.64% ABM Industries, Inc. Food and Beverage Stores - 2.96% Kroger Co. Furniture and Related Product Manufacturing - 2.82% Leggett & Platt, Inc. General Merchandise Stores - 3.06% Costco Wholesale Corp. Real Estate - 2.66% Equity Lifestyle Properties, Inc. VEREIT, Inc. Transportation Equipment Manufacturing - 1.91% General Dynamics Corp. TOTAL COMMON STOCKS (Cost $5,545,039) EXCHANGE-TRADED FUNDS - 35.37% Guggenheim BulletShares 2020 High Yield Corp. Bond ETF Guggneheim BulletShares 2022 Corp. Bond ETF iShares 3-7 Year Treasury Bond ETF iShares Floating Rate Bond ETF iShares iBoxx $ High Yield Corporate Bond Fund PIMCO 0-5 Year High Yield Corp. Bond Index ETF PIMCO Total Return Active ETF PowerShares Financial Preferred Portfolio PowerShares Preferred Portfolio SPDR Barclays High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,206,206) Principal Amount U.S. TREASURY NOTES - 4.44% $ 1.625%, 12/31/2019 TOTAL U.S. TREASURY NOTES (Cost $1,497,891) Shares SHORT-TERM INVESTMENTS - 46.05% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $15,660,751) TOTAL INVESTMENTS IN SECURITIES (Cost $34,909,887) - 101.70% Liabilities in Excess of Other Assets - (1.70)% ) NET ASSETS - 100.00% $ ETF Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of August 31, 2015. WBI Absolute Return Dividend Income Fund Schedule of Investments August 31, 2015 (Unaudited) Shares COMMON STOCKS - 56.37% Value Accommodation - 4.05% Vail Resorts, Inc. $ Building Material and Garden Equipment - 2.01% Lowe's Cos., Inc. Chemical Manufacturing - 3.12% Daiichi Sankyo Co., Ltd - ADR Sociedad Quimica y Minera de Chile S.A. - ADR Computer and Electronic Product Manufacturing - 0.98% Tessera Technologies, Inc. Credit Intermediation and Related Activities - 8.06% First Defiance Financial Corp. S&T Bancorp, Inc. Food and Beverage Stores - 4.06% Delhaize Group - ADR Furniture and Related Product Manufacturing - 1.09% Leggett & Platt, Inc. Health and Personal Care Stores - 2.98% PetMed Express, Inc. Insurance Carriers and Related Activities - 2.33% AmTrust Financial Services, Inc. FBL Financial Group, Inc. - Class A Management of Companies and Enterprises - 2.07% Brookline Bancorp, Inc. Non-Store Retailers - 2.44% GNC Holdings, Inc. - Class A Paper Manufacturing - 3.21% Svenska Cellulosa AB SCA - ADR Professional, Scientific, and Technical Services - 7.64% Insperity, Inc. Nielsen Holdings PLC (a) Real Estate - 4.88% Equity Lifestyle Properties, Inc. VEREIT, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.01% CME Group, Inc. Telecommunications - 3.44% j2 Global, Inc. TOTAL COMMON STOCKS (Cost $4,436,095) EXCHANGE-TRADED FUNDS - 3.52% Vanguard Intermediate-Term Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $275,260) Principal Amount U.S. TREASURY NOTES - 5.87% $ 0.625%, 11/30/2017 1.00%, 5/31/2018 TOTAL U.S. TREASURY NOTES (Cost $456,842) Shares SHORT-TERM INVESTMENTS - 73.23% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,712,615) TOTAL INVESTMENTS IN SECURITIES (Cost $10,880,812) - 138.99% Liabilities in Excess of Other Assets - (38.99)% ) NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2015. WBI Absolute Return Dividend Growth Fund Schedule of Investments August 31, 2015 (Unaudited) Shares COMMON STOCKS - 58.00% Value Air Transportation - 3.60% Alaska Air Group, Inc. $ Apparel Manufacturing - 3.02% Cintas Corp. Building Material and Garden Equipment - 3.03% Lowe's Cos., Inc. Chemical Manufacturing - 6.93% Ecolab, Inc. Shire PLC - ADR Computer and Electronic Product Manufacturing - 5.57% Broadcom Corp. - Class A Tessera Technologies, Inc. General Merchandise Stores - 2.95% Target Corp. Insurance Carriers and Related Activities - 6.57% Aspen Insurance Holdings Ltd. (a) Selective Insurance Group, Inc. UnitedHealth Group, Inc. Merchant Wholesalers, Non-Durable Goods - 1.57% Cardinal Health, Inc. Non-Store Retailers - 3.15% GNC Holdings, Inc. - Class A Plastics and Rubber Products Manufacturing - 1.99% Carlisle Cos., Inc. Professional, Scientific, and Technical Services - 1.45% Insperity, Inc. Publishing Industries (except Internet) - 2.86% Scholastic Corp. Real Estate - 2.96% Equity Lifestyle Properties, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.01% CME Group, Inc. Support Activities for Transportation - 1.12% C.H. Robinson Worldwide, Inc. Telecommunications - 4.05% j2 Global, Inc. Utilities - 2.82% UGI Corp. Waste Management and Remediation Services - 1.35% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $26,887,351) EXCHANGE-TRADED FUNDS - 2.14% iShares iBoxx $ Investment Grade Corp. Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $998,011) Principal Amount U.S. TREASURY NOTES - 5.58% $ 0.625%, 11/30/2017 0.625%, 4/30/2018 TOTAL U.S. TREASURY NOTES (Cost $2,583,260) Shares SHORT-TERM INVESTMENTS - 64.48% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $29,851,362) TOTAL INVESTMENTS IN SECURITIES (Cost $60,319,983) - 130.20% Liabilities in Excess of Other Assets - (30.20)% ) NET ASSETS - 100.00% $ ADR American Depositary Receipt ETF Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2015. WBI Funds Notes to the Schedule of Investments August 31, 2015 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund, the WBI Absolute Return Balanced Plus Fund, the WBI Absolute Return Dividend Income Fund, and the WBI Absolute Return Dividend Growth Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Each Fund computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm, EST). Equity securities including common stocks and exchange-traded funds that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. U.S. Government Securities - U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar, broker quotes, yields, bids, offers and reference data. Certain securities are valued principally using dealer quotations. U.S. government securities are typically categorized in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of August 31, 2015: WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Manufacturing $ $
